Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
This action is in reply to the response to the claims filed on 22 April 2021.  
Claims 1 and 16-20 are amended.
Claims 9-15 are cancelled.
Claims 21-27 have been newly added.
Claims 1-8 and 16-20 are currently pending and have been examined.


Specification
The disclosure is objected to because of the following informalities:
Paragraphs [0002], [0038], [0048], [0053], [0082], [0109] and [0120] refer to a plurality of U.S. Patent Application numbers that are missing. 
The element number “310” is missing for “metadata” recite in paragraph [0079].  
Appropriate correction is required.

Allowable Subject Matter
Claims 1-8, 21; 16-20, 22; and 23-27 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a), (b), and 35 U.S.C. 101 set forth in this Office action.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 21; 16-20, 22; and 23-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1; 16; and 23 recite: 
parsing, by the inventory engine, the e-mail receipt for the identification of the purchased object;
extracting, by the inventory engine, the identification and features of the purchased object from the e-mail receipt, wherein the features include at least a model and a manufacturer of the purchased object;
identifying, from an electronic marketplace, a set of items similar to the purchased object with the same model and the same manufacturer as the purchased object; 
The relevant sections of the specification for the claimed invention is provided below:
purchase information 306 extracted from the text 308 and/or metadata 310 of an e-mail receipt 304, IE 102 may identify 122 a purchased object 306D. IE 102 may identify sold and/or listed objects 110, 120 that are the same or similar to the identification 122 to generate a price 104 and/or demand indicator 136 for the purchased object 306D corresponding to the identification 122, as described above. Embodiments for identifying the same or similar items are described above.

[0079]      If, however, no domain 314 match exists. IE 102 may determine whether the message is an e-mail receipt 304 or just a regular non-receipt message. In an example, IE 102 may scan the subject 306D for keywords 316 indicating it may be a receipt, such as: receipt, purchase, congratulations, shipping, etc. If a receipt is identified, then IE 102 may scan the remaining text 308 and/or metadata to extract purchase information 306 based on one or more additional keywords 316. 

[0081]      In 420, the e-mail receipt is parsed for an identification of the purchased object. For example, if email receipt 304 corresponds to a known domain 314, IE 102 may determine purchased object information 306D based on a known format 312 of e-mail receipt 304. Or, for example, IE 102 may scan the text 308 of e-mail receipt for keywords 316 commonly associated with a purchased object 306D such as: description, item, model number, serial number, computer, pants, boots, size, shirt, or different known manufacturers (e.g., Apple, Samsung, Kenneth Cole, etc.).

[0082]       In 430, a set of items that are the same or similar to the purchased object are identified from an electronic marketplace. For example, IE 102 may determine an identification 122 of the item or product purchased from purchase information 306 extracted from e-mail receipt 304. As described above, IE 102 may identify listed objects 120 and/or sold objects 110 from EM 112 that are similar to identification 122 and features 124. Embodiments for identifying objects that are the same or similar to FSO 106 are described in U.S. Patent Application No.  titled "Probabilistic Item Matching and Searching" and U.S. Patent Application No.  titled "Probabilistic Search Biasing and Recommendations" that were referenced above, and that are herein incorporated by reference in their entireties, and IE 102 may employ any of these incorporated embodiments (individually or in any combination with the teachings of this disclosure) to achieve the functions described herein..

Paragraphs [0072], [0079], and [0081] reveal that the claimed e-mail receipt comprises of purchase information in the form of text and metadata. The e-mail receipt is then scanned in order to extract purchase information, which is then parsed/analyzed in order to identify the purchase object. For example paragraph [0081] explains the receipt is scanned for keywords 316 inventory engine 102 (see Fig. 3 of applicant’s specification). The parsed information is then used in identifying a set of similar or same items as the purchased object.
However, the limitations above do not claim the applicant’s invention. The invention as claimed performs the parsing step before the extracting, which is the incorrect order of steps being performed. Therefore, the step of extracting being performed after the step of parsing is considered to me new matter.
Furthermore, text and/or metadata are extracted from the e-mail receipt, not the identification of the purchase object or features of the purchase object. Moreover, the applicant’s specification does not explain how features 124 is linked to text 308 or metadata 310. These elements appear to be different features of the applicant’s invention due to having separate element numbers. Furthermore, paragraphs [0036] and [0083] reveal the term features 124 are characteristics of the purchased object that are requested from the user, which is different from information extracted from an e-mail receipt. Therefore, extracting the identification and features of the purchased object from the e-mail receipt is considered to be new matter. 
The “identifying…a set of items similar to the purchased object with the same model and the same manufacturer as the purchased object” is disclosed in paragraph [0109] and Fig. 6 of Applicant’s specification. However, this is associated with the embodiment of identifying an object associated with a purchase history page of the retailer and not with an e-mail receipt. Therefore, this limitation is considered to be new matter. 
Finally, the term “similar” to one of ordinary skill in the art encompasses items that resemble but are not identical. Whereas an item with the same model and the same manufacturer as the purchased object would be the same item. As described in paragraphs [0072] and [0082] a same or similar to the purchased object are identified from the electronic marketplace. The term “or” signifies these are two different embodiments of the applicant’s specification. Therefore, the specification does not reveal how a similar item can be the same item, thereby rendering the limitation to be new matter.
Claims 2-8, 21; 17-20, 22; and 24-27 inherit the deficiencies noted above. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 21; 16-20, 22; and 23-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1; 16; and 23 recite, “extracting, by the inventory engine, the identification and features…” It is unclear if “the identification” refers to the identifying the e-mail receipt or the purchase object. Furthermore, it is unclear how identification and features of the purchase object can be extracted, when the act of parsing is performed in order to identify the purchase object. As noted in paragraph [0072] of Applicant’s specification, purchase information is extracted from the text and/or metadata of the claimed e-mail receipt, which is then parsed in order to identify the purchased object. Paragraph [0081] of Applicant’s specification further describes that the act of parsing can include scanning the e-mail receipt for keywords such as a model and manufacturer of the purchase object. Claims 2-8, 21; 17-20, 22; and 24-27 inherit the deficiency noted above. 
Claims 1; 16; and 23 recite, “identifying, from an electronic marketplace, a set of items similar to the purchased object with the same model and the same manufacturer as the purchased object;” There is insufficient antecedent basis for “the same model” and “the same manufacturer” in the claim. Moreover, it is unclear how a “set of similar items” having the same similar means resembling without being identical, while an item having the same model and manufacturer would be identical to the purchased object. Therefore, it is unclear how a similar item can be the same object.

For examination purposes the examiner will interpret claims 1; 16; and 23 to recite:
identifying, by an inventory engine, an e-mail receipt comprising of a purchased object, wherein the e-mail receipt is stored at a user e-mail account;
extracting, by the inventory engine, purchase information comprising of text or metadata associated with the purchased object from the e-mail receipt; 
parsing, by the inventory engine, the purchase information for keywords including at least a model and a manufacturer of the purchased object for an identification of the purchased object;
identifying, from an electronic marketplace, a set of items similar to the purchase object;
determining a price for a subset of the identified set of similar items that have been sold on the electronic marketplace;
generating a sale price for the purchased object based on the determined price for the subset of similar items; and
providing, by the inventory engine, the sale price responsive to the identification of the purchased object by sending to a user device a text or e-mail that includes the identification of the purchased object and the sale price.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8, 21; 16-20, 22; and 23-27 are rejected under 35 USC § 101
Claims 1-8, 21; 16-20, 22; and 23-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites identifying a mail receipt comprising of a purchased object, wherein the mail receipt is stored at a user mail account; extracting purchase information comprising of text associated with the purchased object from the mail receipt; parsing the purchase information for keywords including at least a model and a manufacturer of the purchased object for an identification of the purchased object; identifying, from a marketplace, a set of items similar to the purchase object; determining a price for a subset of the identified set of similar items that have been sold on the marketplace; generating a sale price for the purchased object based on the determined price for the subset of similar items; and providing the sale price responsive to the identification of the purchased object by sending to a user text that includes the identification of the purchased object and the sale price. Therefore, the claim is directed to “creating a listing of a previously purchased object”, which is an abstract idea because it is a method of organizing human activity in the form of a sales activity. 
This judicial exception is not integrated into a practical application. In particular, claim 1 recites the following additional element(s): an inventory engine; an e-mail receipt; a user e-mail account; metadata; an electronic marketplace; and sending to a user device an e-mail. These additional elements individually or in combination do not integrate the exception into a practical 
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements individually and in do no more than generally link the use of the judicial exception to a particular technological environment or field of use. Accordingly, claim 1 is ineligible.
Dependent claim(s) 2-8, and 21 merely further limit the abstract idea and are thereby considered to be ineligible.
Claims 16-20, and 22; and 23-27 are parallel in nature to claims 2-8, and 21. Accordingly claims 16-20, 22; and 23-27 are rejected as being directed towards ineligible subject matter based upon the same analysis above.








Response to Arguments
Applicant's arguments filed 22 April 2021, with respect to 35 USC § 101, have been fully considered but they are not persuasive. With regard to claim 1, the applicant argues that 1) the rejection fails to establish a prima facie case to identify the judicial exception by referring to what is recited in the claim and explaining why it is considered to be an exception; 2a) what are the additional elements; 2b) the additional elements implement a particular machine; 2c) the additional elements reflect an improvement to a technical field; and 3) the claims provide an inventive concept and recite “significantly more”. 
In response to argument 1) of claim 1, the Examiner respectfully disagrees. As noted in the previous rejection and the rejection above, the Examiner has relied on specific language from the claim in order to determine the claim recites an abstract idea. The specific limitations recite the way in which the applicant is creating a listing for a previously purchased object. On page 8 of Applicant’s arguments the Applicant further reiterates that the claimed invention is directed to improve the process for a user to sell new or used objects. Listing an object for sale is a sales activity and fits under the method of organizing human activity grouping under the 2019 PEG. Therefore, the Examiner maintains they have established a prima facie case. 
In response to argument 2a) of claim 1, the Examiner respectfully disagrees. Applicant’s arguments are moot under new grounds of rejection, which is necessitated by the amendment to the claims. The Examiner has addressed the additional elements in the rejection above and maintains that they do not integrate the abstract idea into a practical application.
In response to argument 2b) of claim 1, the Examiner respectfully disagrees. It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or tangible components is not an inventive concept); Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015) (noting that Alappat’s rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim was superseded by the Supreme Court’s Bilski and Alice Corp. decisions)). If applicant amends a claim to add a generic computer or generic computer components and asserts that the claim recites significantly more because the generic computer is 'specially programmed' (as in Alappat, now considered superseded) or is a 'particular machine' (as in Bilski), the examiner should look at whether the added elements integrate the exception into a practical application or provide significantly more than the judicial exception. Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. (Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 223-24, 110 USPQ2d 1976, 1983-84 (2014). See In re Alappat, 33 F.3d 1526, 1545 (Fed. Cir. 1994); In re Bilski, 545 F.3d 943 (Fed. Cir. 2008) (see MPEP 2106.05(b))). As noted in paragraph [0143] of the instant specification, the various embodiments may be implemented using one or more well-known computer systems. This is considered to be a general purpose computer. The general purpose computer is merely being used to implement the abstract idea into a technological environment. Therefore the examiner maintains the additional elements do not qualify as being a particular machine.
In response to argument 2c) of claim 1, the Examiner respectfully disagrees. Applicant argues the invention as claimed reflects an improvement to a technical field because it leads to a more accurate sale price provided to the user. As noted in footnote 24 of the 2019 PEG “USPTO guidance uses the term “additional elements” to refer to claim features, limitation, and/or steps beyond the identified judicial exception.” Claiming the specific way in which items similar to the purchased object identified is the implementation of the abstract idea judicial exception. The improvement of a more accurate sales price is an improvement to the judicial exception and is not an improvement to any of the additional elements and does not reflect an improvement to the functioning of a computer or to computer technology. Therefore, the Examiner maintains the additional elements do not reflect an improvement to a technical field.
In response to argument 2c) of claim 1, the Examiner respectfully disagrees. Novel subject matter does not render a claim as being significantly more when the novel subject matter is directed to the judicial exception. When identifying abstract ideas, examiners should keep in mind that judicial exceptions need not be old or long‐prevalent, and that even newly discovered judicial exceptions are still exceptions, despite their novelty. For example, the mathematical formula in Flook, the laws of nature in Mayo, and the isolated DNA in Myriad were all novel, but nonetheless were considered by the Supreme Court to be judicial exceptions because they were “‘basic tools of scientific and technological work’ that lie beyond the domain of patent protection.” (Parker v. Flook, 437 U.S. 584, 591‐92 (1978); and Myriad Genetics, 133 S. Ct. at 2116, quoting Mayo Collaborative Svcs. v. Prometheus Labs., 566 U.S. __, 132 S. Ct. 1289, 1293 (2012)). The Supreme Court’s cited rationale for considering even “just discovered” judicial exceptions as exceptions stems from the concern that “without this exception, there would be considerable danger that the grant of patents would ‘tie up’ the use of such tools and thereby ‘inhibit future innovation premised upon them.’” (Myriad, 133 S. Ct. at 2116, quoting Mayo, 132 S. Ct. at 1293. See also Myriad, 133 S. Ct. at 2217 (“Groundbreaking, innovative, or even brilliant discovery does not by itself satisfy the §101 inquiry.”)). The Federal Circuit has also applied this principle, for example, when holding the concept of Ultramercial, despite the patentee’s arguments that the concept was “new”. (Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 714‐15 (Fed. Cir. 2014) (“According to Ultramercial, abstract ideas remain patent‐eligible under § 101 as long as they are new ideas, not previously well known, and not routine activity. … But here, the ‘545 claims are indeed directed to an abstract idea, which is, as the district court found, a method of using advertising as an exchange or currency. We do not agree with Ultramercial that the addition of merely novel or non‐routine components to the claimed idea necessarily turns an abstraction into something concrete. In any event, any novelty in implementation of the idea is a factor to be considered only in the second step of the Alice analysis.”)). The Examiner maintains the novel aspects of the Applicant’s invention is directed to the judicial exceptions and thereby does not render the claim as being significantly more than the abstract idea. 
As stated in the arguments above, the examiner is maintaining the rejection for claim 1 and therefore claims 2-8, 21; 16-20, 22; and 23-27 remain rejected.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Neat adds smart email feature to streamline eReceipt management: New capability saves time by automatically pulling receipts from emails into neat's smart organization system. (2015, Jan 06). PR Newswire. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RESHA DESAI whose telephone number is (571)270-7792.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RESHA DESAI/            Primary Examiner, Art Unit 3625